Citation Nr: 0003302	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-09 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for a chronic left 
ankle disorder.

4.  Entitlement to service connection for a fungus condition 
of the left foot.

5.  Entitlement to service connection for degenerative joint 
disease (arthritis) of the wrists.

6.  Entitlement to service connection for degenerative joint 
disease (arthritis) of the fingers of both hands.

7.  Entitlement to service connection for degenerative joint 
disease (arthritis) of the elbows.

8.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative changes at T1-C3 with a history 
of trauma, formerly evaluated as cervical back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1996.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO) which, in pertinent part, granted service connection and 
assigned a noncompensable disability rating for cervical back 
pain.  Service connection for sinusitis, pilonidal cyst, 
hemorrhoids, low back disorder, left ankle disorder and 
fungus of the left foot was denied.  The veteran was informed 
of these determinations, as well as his procedural and 
appellate rights, by VA letter dated, April 14, 1997.  He 
filed a timely of notice of disagreement in March 1998, at 
which time he raised 'additional' claims for service 
connection for arthritis of the: wrists, fingers of both 
hands, and elbows.  In April 1998, the RO granted entitlement 
to an increased disability rating to 10 percent for 
degenerative changes at T1-C3 with history of trauma, 
formally evaluated as cervical back pain.  The RO also 
granted service connection and assigned noncompensable 
disability evaluations for hemorrhoids and incision and 
drainage of a pilonidal cyst.  However, the denial of service 
connection for sinusitis, low back disorder, left ankle 
disorder and fungus of the left foot was confirmed and 
continued.  His claims for service connection for arthritis, 
although not listed on the cover page or discussed in detail 
in the body of the decision, were denied as not well 
grounded.  The veteran was informed of these determinations, 
as well as his procedural and appellate rights, by VA letter 
dated, May 4, 1998; a copy of the Rating Decision was 
attached.  Under separate cover letter issued that same day, 
the veteran was issued a statement of the case as to his 
cervical spine disorder, sinusitis, low back disorder, left 
ankle disorder and fungus of the left foot claims.  In July 
1998, the veteran filed a VA Form 9, which only mentioned his 
low back disorder and 'additional' arthritis claims.  The 
American Legion filed a Form 646 in September 1998, which 
lists the veteran's claims as that of entitlement to service 
connection for sinusitis, pilonidal cyst removal, 
hemorrhoids, low back disorder, cervical spine disorder, left 
ankle disorder and left foot fungus condition.

Concerning the veteran's hemorrhoid and pilonidal cyst 
claims, it is noted that the RO's April 1998 decision was a 
full grant of the benefits sought.  As such, there is no 
longer an outstanding issue of fact or law pertaining to 
these claims.  See Grantham v. Brown, 114 F .3d 1156 (1997).  
Moreover, a contemporaneous review of the records reveals 
that since the grant of service connection for these claims, 
neither the veteran nor his representative have submitted any 
statement that can reasonably be construed as expressing 
dissatisfaction with the compensation levels assigned.  See 
38 C.F.R. § 20.201 (1999).

Additionally, it is noted that in his July 1998 VA Form 9, 
the veteran appears to have raised a claim of entitlement to 
service connection for degenerative joint disease (arthritis) 
of the shoulders.  It does not appear that the RO has 
addressed this matter.  Since this issue has not been 
properly developed for appellate consideration by the Board, 
and is not inextricably intertwined with the issue on appeal, 
it is hereby referred to the RO for appropriate action.  See 
Kellar v. Brown, 
6 Vet. App. 157 (1994).



REMAND

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Johnson (Anne) 
v. Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, a court or tribunal always 
has jurisdiction to determine its jurisdiction over a case.  
See Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (citing 
Bell v. Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L. Ed. 939 
(1946)); Breslow v. Brown, 5 Vet. App. 560, 562 (1993)).

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1999).

A notice of disagreement is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the RO, and a desire to contest the result.  
38 C.F.R. § 20.201 (1999).  A notice of disagreement must be 
filed within one year from the date of mailing of notice of 
the result of the original review or determination.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302(a) (1999).  
The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  
38 C.F.R. § 20.302(a) (1999).

In order to complete the appeal, a claimant must file a 
substantive appeal within sixty (60) days of the mailing date 
of the statement of the case, or within the remaining time, 
if any, of the one (1) year period beginning on the date of 
notification of the rating decision.  38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (1999).  In 
addition, if a supplemental statement of the case covers an 
issue that was not included in the original statement of the 
case, a substantive appeal must be filed with respect to that 
issue within 60 days in order to perfect an appeal with 
respect to that additional issue, even if the 60-day period 
extends beyond one-year appeal period.  See 38 C.F.R. § 
20.302(c) (1999); see also VAOPGCPREC 9-97 (1997); 62 Fed. 
Reg. 15567 (1997).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the 
formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a NOD and a formal appeal.  When 
an appellant fails to file a timely appeal, and does not 
request an extension of time in writing before the expiration 
of time for the filing of the substantive appeal, he or she 
is statutorily barred from appealing the decision of the 
agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).

Furthermore, the Court has found that jurisdiction does 
indeed matter, and it is not "harmless" when the VA, during 
the adjudication process, fails to consider the threshold 
jurisdictional issues.  This is particularly true when the 
Secretary ignores the mandates of 38 U.S.C.A. §§ 7104(b) and 
7105(c) (West 1991), which provide that finally denied claims 
cannot be reopened without the submission of "new and 
material evidence" under 38 U.S.C.A. § 5108 (West 1991) in 
the case of final Board decisions or without compliance with 
regulations in the case of unappealed final RO denials.  
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

There is, however, an exception where the claimant requests 
an extension, and good cause is shown to grant the request.  
38 C.F.R. § 3.109(b) (1999).  The request for extension must 
be filed with the VA office from which the claimant received 
notice of the determination being appealed, unless notice has 
been received that the applicable records have been 
transferred to another VA office.  A denial of a request for 
extension may be appealed to the Board.  38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. § 20.303 (1999).

In the instant case, there appears to be a great deal of 
confusion as to which claims are properly before the Board.  
The purpose of this remand is, therefore, to inform the 
veteran of the appellate status of his various claims, to 
seek additional development and, where necessary, to afford 
him due process.

In April 1998, the VARO completed a VA Form 8, Certification 
of Appeal, wherein it was indicated that claims for service 
connection for sinusitis, pilonidal cyst removal, 
hemorrhoids, degenerative disc disease of the lumbar spine, 
degenerative disc disease of the cervical spine, left ankle 
condition and a fungus condition of the right foot are the 
issues for consideration by the Board.  After a 
contemporaneous review of the procedural history of this 
case, the Board finds that only the lumbar spine claim has 
been properly developed for review by the Board at this time.

I.  Lumbar Spine

With regard to this issue, the Board notes that the RO denied 
entitlement to service connection in an April 1997 rating 
decision.  The veteran filed a timely notice of disagreement, 
and was issued a statement on May 4, 1998.  The RO received 
his substantive appeal, which specifically referenced this 
issue, on July 6, 1998.  Although the veteran's substantive 
appeal was received by the RO 1 year and 6 days after the 
date of mailing of the letter of notification of the 
determination, the Board notes that according to 38 C.F.R. § 
20.305 (1999), a document postmarked prior to expiration of 
the time period will be accepted as a timely filing; however, 
if a postmark is not of record, the postmark date will be 
presumed to be five days before receipt of the document, 
excluding Saturdays, Sundays, and legal holidays.  Since an 
envelope postmark is not on file, the veteran's VA Form 9 may 
be presumed to have been mailed and constructively received 
by the RO five days before July 6, 1998 (i.e., July 1, 1998).  
In view of the foregoing, the Board finds that a timely 
substantive appeal has been filed by the veteran; therefore, 
his claim seeking entitlement to service connection for a 
lumbar spine disorder remains in appellate status.

The Board further noted that "[a] person who submits a claim 
for benefits under a law administered by the Secretary [of 
Veterans Affairs] shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  The 
threshold question to be answered in this case is whether the 
appellant has presented evidence of a well grounded claim; 
that is, a claim which is plausible.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997) cert. denied, sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998), the Federal Circuit held that, 
under section 5107(a), the VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.

More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  In that 
decision, the Court addressed and rejected the appellant's 
newly raised argument on appeal that, by virtue of various 
regulations, VA ADJUDICATION PROCEDURE MANUAL M21-1 provisions, 
and Compensation & Pension Service (C&P) policy concerning 
the development of claims, VA has taken upon itself a duty to 
assist in fully developing the facts pertinent to a claim 
even in the absence of a well grounded claim.  Because there 
is no duty to assist under 38 U.S.C. § 5107(a) absent the 
submission of a 
well-grounded claim, the Court held that the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until such a claim has first been 
established.

Nonetheless, decisions of the Board must be based on all of 
the pertinent evidence available.  38 U.S.C.A. § 7104(a) 
(West 1991); see Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
see also Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained) and Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches in cases where the record 
references other known and existing evidence that pertains to 
the claim under consideration).  In the instant case, the 
veteran was afforded VA general medical examination in 
December 1996.  Physical examination of the low back disorder 
was essentially normal; however, the examiner ordered nerve 
conduction velocity studies for evaluation of possible nerve 
impingement.  To date, the veteran's nerve conduction study 
report has not been associated with his claims folder.  
Clearly, further development is necessary prior to appellate 
disposition.

II.  Sinusitis, Left Ankle Disorder, Fungus Condition of Left 
Foot & Cervical Spine Disorder

With regard to these issues, the Board observes that although 
the veteran's May 1998 VA Form 9 was timely received, he 
failed to present any arguments with respect to these issues.  
In addition, there is no evidence presented that the veteran 
had filed a formal request for a time extension prior to the 
expiration of the time limit for filing a substantive appeal.  
Therefore, in accordance with the Court's findings in Roy, 
supra, the Board has no jurisdiction over these issues in 
spite of the fact that they were certified on appeal.

Nonetheless, the Board notes that the veteran has not been 
informed of his apparent failure to timely perfect an appeal 
as to these issues and of the Board's lack of jurisdiction 
over the matter.  Therefore, in order to accord the appellant 
every equitable consideration, the Board is remanding these 
claims to the RO so that the appellant may be provided with a 
statement of the case regarding the timeliness issue and an 
opportunity to present argument and evidence on this 
jurisdictional issue.  See Marsh v. West, 11 Vet. App. 468, 
470 (1998) (citations omitted) (the Board's obligation to 
assess its own jurisdiction cannot come at the expense of the 
procedural rights that belong to the appellant).

III.  Degenerative Joint Disease (Arthritis) Claims

As noted above, the veteran raised, for the first time, 
claims for service connection for degenerative joint disease 
(arthritis) of the: wrists, fingers of both hands, and elbows 
in his March 1998 notice of disagreement.  The American 
Legion has requested that this case be returned to the RO for 
adjudication of these issues.

Yet, a contemporaneous review of the record reveals that a 
determination has already been made by the RO with respect to 
these claims.  Although they were not listed on the cover 
page or discussed in detail in the body of the decision, the 
Board observes that the April 1998 rating specialist 
determined that these claims were not well grounded as they 
were not shown in service.  See April 1998 Rating Decision at 
6.  In May 1998, the veteran was provided with a copy of this 
rating decision and informed of his procedural and appellate 
rights.  In his July 1998 VA Form 9, the veteran also 
expressed dissatisfaction with the denial of his service 
connection claims.  Accordingly, the Board accepts this 
statement as a timely filed notice of disagreement.  See 
Tomlin v. Brown, 5 Vet. App. 355 (1993)(the statutory 
provisions of 38 U.S.C.A. § 7105 (West 1991) do not impose 
technical pleading requirements).

The Court has directed that where an appellant has submitted 
a timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a statement of the case 
addressing the claims, the Board should remand the claims to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); and Pond 
v. West, 12 Vet. App. 341, 347 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the Birmingham, 
Alabama VA Medical Center, and request a 
copy of the nerve conduction study 
report, if any, developed in conjunction 
with the veteran's December 1996 VA 
compensation and pension examination.  
Efforts to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claim for service 
connection for chronic low back disorder.  
If this determination remains unfavorable 
to the veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

3.  The veteran should also be furnished 
a statement of the case in accordance 
with 38 U.S.C.A. § 7105 (West 1991), 
which summarizes the evidence pertinent 
to the timeliness of his substantive 
appeal as the issues of entitlement to an 
increased original disability rating for 
degenerative changes at T1-C3 with 
history of trauma, formally evaluated as 
cervical back pain, and service 
connection for sinusitis, left ankle 
disorder and a fungus condition of the 
right foot.  This document should include 
detailed reasons and bases for the 
decisions reached.  The veteran should 
then be given an appropriate opportunity 
to present argument and additional 
evidence regarding each issue.

The veteran must be, and hereby is, 
notified that a timely substantive appeal 
(VA Form 9) as to the timeliness issues 
must be filed in order to perfect an 
appeal, and without such the Board will 
not have jurisdiction.

4.  In addition, the RO should develop 
for appellate review the veteran's claims 
for service connection for degenerative 
joint disease (arthritis) of the wrists, 
fingers of both hands, and elbows.  In 
this regard, the RO should review the 
various arguments and contentions 
submitted by or on behalf of the veteran, 
and provide him with a statement of the 
case regarding these issues.  If any of 
these claims is deemed to be well 
grounded, additional evidentiary/medical 
development deemed appropriate to the 
appellate processing of that claim should 
be undertaken.

The veteran must again be, and hereby is, 
notified that a timely substantive appeal 
(VA Form 9) must be filed in order to 
perfect an appeal as to his service 
connection claims, and without such the 
Board will not have jurisdiction.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


